Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
On page 8 of the Applicant’s Response, Applicant:  “Claim 1 - Nokia and Li does not disclose the “determining a target uplink channel based on detecting an overlapping situation of the at least two uplink channels...wherein a number of the at least two uplink channels to be transmitted is equal to a number of the at least two types of uplink channels, and wherein the at least two uplink channels to be transmitted correspond to the at least two types of uplink channels one by one” “.
Examiner respectfully disagrees with Applicant’s argument.  Nokia expressly discloses different control channel types (introduction “Scenario 4: Intra-UE UL Prioritization – Resource Conflict between Control Channel and Control Channel”) where the different control channel are prioritized/multiplexed onto a channel (Section 2.4 “the prioritization/multiplexing discussions under UCI enhancements in URLLC L1 enhancement SI, and it is closely connected with the HARQ-ACK enhancements being discussed”).  Specifically, Nokia discloses two uplink control channels, URLLC and eMBB (Section 2.4 “For HARQ-ACK from different service types, HARQ-ACK corresponding to URLLC and eMBB should be independently transmitted, and HARQ-ACK corresponding to URLLC has higher priority”).  The two uplink control channels, URLLC and eMBB, are multiplexed onto a target channel (Section 2.4 “Huawei/HiSi[26]: eMBB UCI and URLLC UCI can be multiplexed on a PUCCH when certain conditions (resource, coding rate) are met”) where the URLLC has priority to the channel over eMBB (Section 2.4 “Regarding the detailed prioritization/multiplexing behaviour, here are some of the example proposals:… Panasonic[17]: URLLC HARQ-ACK/SR > eMBB HARQ-ACK/SR”).  Each control channel is multiplexed, URLLC and eMBB, one by one based on priority where if there is overlap in the time domain then the lower priority control channel is pre-empted by the higher priority control channel (introduction, Section 2.4:  “prioritization (for example dropping, delaying or puncturing lower priority service) between different categories of traffic in the UE, including both data and control channels…URLLC HARQ-ACK and eMBB HARQ-ACK can be multiplexed in case of resource overlap”).  Nokia expressly discloses the multiplexing of the two control channels, URLLC and eMBB, may be transmitted independently or on a single channel (Section 2.4 “Huawei/HiSi[26]: eMBB UCI and URLLC UCI can be multiplexed on a PUCCH when certain conditions (resource, coding rate) are met…For HARQ-ACK from different service types, HARQ-ACK corresponding to URLLC and eMBB should be independently transmitted, and HARQ-ACK corresponding to URLLC has higher priority…Whether to multiplex eMBB and URLLC UCI on a single PUCCH may be determined based on coding rate/resource/required processing time”).
In view of the above discussions the rejection of claims 1-20 still stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia (“Summary of contributions on UL/DL intra-UE prioritization/multiplexing”, 3/1/2019) in view of Li (US 2019/0045546).
For claims 1 and 11; Nokia discloses:  determining at least two uplink channels to be transmitted, based on at least two types of uplink channels by obtaining respective multiplexing transmission channels of the at least two types of uplink channels (Section 2.0, 2.4:  Use the following priority as starting point: URLLC HARQ-ACK/SR > eMBB PUCCH) wherein the at least two uplink channels to be transmitted are respectively used for transmitting part or all of information carried by the at least two types of uplink channels (Section 1.0, 2.4:  UL/DL intra-UE prioritization/multiplexing, i.e. prioritization (for example dropping, delaying or puncturing lower priority service) between different categories of traffic in the UE, including both data and control channels), and the at least two types of uplink channels are overlapped, determining a target uplink channel based on an overlapping situation of the at least two uplink channels to be transmitted (Section 2.4:  UL control transmission (e.g. HARQ-ACK, SR, CSI and etc.) may overlap in time with PUSCH with higher/lower priority. If UL control is associated with high priority, for example, HARQ feedback or SR for URLLC, it should be prioritized to ensure the latency requirement… vivo[6]: Use the following priority as starting point: URLLC HARQ-ACK/SR > eMBB PUCCH. UE can determine SR priority by the number of symbols or periodicity of SR… Appendix B:  Proposal 4: The following priority determination can be as starting point.  When PUCCH with URLLC HARQ-ACK/SR is overlapping in time with eMBB PUCCH); and transmitting the target uplink channel (Section 2.0, 2.4:  different means of prioritization, including: (1) aborting a transmission; (2) aborting and delaying a transmission; (3) puncturing a transmission); a number of the at least two uplink channels to be transmitted is equal to a number of the at least two types of uplink channels, and the at least two uplink channels to be transmitted correspond to the at least two types of uplink channels one by one (Section 2.4:  For HARQ-ACK from different service types, HARQ-ACK corresponding to URLLC and eMBB should be independently transmitted, and HARQ-ACK corresponding to URLLC has higher priority).
Nokia does not expressly disclose, but Li from similar fields of endeavor teaches:  wherein the target uplink channel is used for transmitting part of information carried by the at least two uplink channels to be transmitted (paragraph 31:  the eMBB can be dropped or punctured based on predefined rules. For example, in one embodiment, the eMBB is always dropped).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the encoding as described by Li in the multiplexing as described by Nokia.  The motivation is to improve scheduling of higher priority UL transmissions.
For claims 2 and 12; Nokia discloses:  wherein priorities of the at least two types of uplink channels are different (Section 2.0, 2.4:  the gNB will only give an assignment that overlaps with previous assignment for higher priority traffic).
For claims 3 and 13; Nokia discloses:  if the at least two uplink channels to be transmitted are overlapped, the target uplink channel only comprises one uplink channel (Section 2.4:  SR configuration can be exploited to identify when to prioritize SR if its resource overlaps of eMBB HARQ-ACK and/or CSI. URLLC HARQ-ACK and eMBB HARQ-ACK can be multiplexed in case of resource overlap).
For claims 4 and 14; Nokia discloses:  wherein determining the target uplink channel comprises: determining a first uplink channel to be transmitted in the at least two uplink channels to be transmitted as the target uplink channel, wherein the first uplink channel to be transmitted is an uplink channel with a highest priority in the at least two uplink channels to be transmitted (Section 2.4:  URLLC HARQ-ACK/SR > eMBB HARQ-ACK/SR…SR configuration can be exploited to identify when to prioritize SR if its resource overlaps of eMBB HARQ-ACK and/or CSI. URLLC HARQ-ACK and eMBB HARQ-ACK can be multiplexed in case of resource overlap).
For claims 5 and 15; Nokia discloses:  determining the target uplink channel according to the information carried by the at least two uplink channels to be transmitted (Section 2.4:  eMBB UCI and URLLC UCI can be multiplexed on a PUCCH when certain conditions (resource, coding rate) are met).
For claim 6; Nokia discloses the subject matter in claim 1 as described above in the office action.  Nokia discloses:  all of information carried by the first uplink channel to be transmitted in the at least two uplink channels to be transmitted (Introduction:  UL/DL intra-UE prioritization/multiplexing, i.e. prioritization (for example dropping, delaying or puncturing lower priority service) between different categories of traffic in the UE, including both data and control channels and considering).
For claims 7 and 17; Nokia discloses:  the information carried by the target uplink channel only comprises all of the information carried by the first uplink channel to be transmitted (Introduction:  UL/DL intra-UE prioritization/multiplexing, i.e. prioritization (for example dropping, delaying or puncturing lower priority service) between different categories of traffic in the UE, including both data and control channels and considering).
For claims 8 and 18; Nokia discloses:  receiving indication information sent by a network device, wherein the indication information is used for indicating the at least two types of uplink channels (Section 2.4:  Intel[19] suggested that explicit L1 indication for prioritization of one UCI type over the other may not be necessary, but all the other companies considered it necessary to have some type of L1 indication for multiplexing/prioritization purpose).
For claims 9 and 19; Nokia discloses:  wherein the indication information comprises information for indicating a channel priority corresponding to each uplink channel in the at least two types of uplink channels (Section 2.4:  Intel[19] suggested that explicit L1 indication for prioritization of one UCI type over the other may not be necessary, but all the other companies considered it necessary to have some type of L1 indication for multiplexing/prioritization purpose).
For claim 21; Nokia discloses:  the at least two uplink channels comprises a first uplink channel and a second uplink channel; and information carried by the target uplink channel comprises all of information carried by the first uplink channel and a first part of the information carried by the second uplink channel without carrying a second part of the information carried by the second uplink channel (Appendix B ref. 6:  URLLC PUSCH is transmitted and eMBB PUCCH is dropped entirely or partially).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosseini et al. (US 2020/0314900); Hosseini discloses overlapping control channels and rules for multiplexing the uplink channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466